COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Joseph Campitelli

Appellate case number:      01-18-01096-CV

Trial court case number:    18-DCV-252182

Trial court:                505th District Court of Fort Bend County

       Relator, Joseph Campitelli, has filed a petition for a writ of mandamus and a motion
to stay the “January 16, 2019 trial setting in the underlying suit.” The motion is granted.
The January 16, 2019 trial setting in Case No. 18-DCV-252182, in the 505th District Court
of Fort Bend County, Texas is stayed. The stay is effective until disposition of relator’s
petition for a writ of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually         Acting for the Court

Date: __January 3, 2019__